DETAILED ACTION

Status of Claims

This action is in reply to Applicant’s Interview on 10 November 2021.
Claims 1, 4 & 7 have been amended by Examiner’s Amendment.
Claims 1-10 are currently pending and have been examined. 
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. 103(a) rejection in view of the Examiner’s Amendments.  
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection on claims 1-10 in view of the claimed amendments.  The claim recites the combination of additional elements of dedicated payment cards, each linked to a unique identifier and including: a non-transient medium for storing the unique identifier; one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices through a radiating element which wirelessly transmits said unique identifier to a location specific wireless communication device, each given location specific communication device comprising: (a) a sensor adapted to sense and identify said dedicated payment card within a coverage area of the given location specific communication device, and (b) communication circuitry configured to electronically send over a data network to a 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vladimir Sherman on 10 November 2021.

The application has been amended as follows: 

Claim 1	(Currently amended) A system for providing remote automated payment of insurance claims, said system comprising:
dedicated payment cards, each linked to a unique identifier and including:
a non-transient medium for storing the unique identifier; 
one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices through a radiating element which wirelessly transmits said unique identifier to a location specific 

said digital knowledgebase containing data including rulesets for automated machine verification of insurance claims, including checking for cost appropriateness of different insured payment types in different locales; 

a server functionally associated with said digital knowledgebase and configured to communicate with insurance claim payment related electronic devices over a digital data network, wherein said server:
comprising communication circuitry to receive digitized requests for automated remote payment of insured payments, each digitized request received according to a predefined data format and including an identity of an insured party correlated to an individual unique identifier of one of said dedicated payment cards, an indicator of a claim category for a given insurance claim, an amount of the requested automated remote payment for the given insurance claim, and a geographical location associated with the given insurance claim for 
being configured to automatically authorize or deny each of the requests for remote payment, including automatically verifying:
the identified insured party is of a type entitled to receive the requested automated remote payment;
the amount of the requested automated remote payment;
the geographical location of the requested automated remote payment is a location where the identified insured party is entitled to receive the requested automated remote payment; and
the amount of the requested automated remote payment for the given insurance claim is within a range of allowable payment amounts for an insurance claim: (i) of the same category as the given insurance claim, and (ii) originating within the location associated with the given claim;
an automated payment interface configured to advance funds to an account associated with the individual unique identifier upon authorization of the individual request by the server;
wherein said server further comprises an interface to receive data relating to electronic payments performed by one of said dedicated payment cards, from electronic payment receiving devices, including paid amounts and payment locations; 
	and said server is further configured to verify:
the paid amounts match the verified requested amount of the requested automated remote payment; and
the payment location matches the geographical location.

Claim 4	(Currently amended) A method for providing remote automated payment of insurance claims, said method comprising:
supplying insured parties with dedicated payment cards, each linked to a unique identifier and including:
a non-transient medium for storing the unique identifier; and 
one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices through a radiating element which wirelessly transmits said unique identifier to a location specific wireless communication device, each given location specific communication device comprising: (a) a sensor adapted to sense and identify said dedicated payment card within a coverage area of the given location specific communication device, and (b) communication circuitry configured to electronically send over a data network to a server functionally associated with a digital knowledgebase the unique identifier of each identified payment card along with an indicator of a location where the card was identified;

maintaining said digital knowledgebase containing data including rulesets for automated machine verification of insurance claims, including checking for cost[[s]] appropriateness of different insured payment types in different locales; 

using a server functionally associated with said digital knowledgebase to receive digitized requests for automated remote payment of insured payments, each digitized request including an identity of an insured party correlated to an individual unique identifier of one of said dedicated payment cards, an indicator of a claim category for a given insurance claim, an amount of the requested automated remote payment for the given insurance claim, and a geographical location associated with the given insurance claim for 
an automatically authorizing or denying each of the requests for remote payment, including automatically verifying:
the identified insured party is of a type entitled to receive the requested automated remote payment;
the amount of the requested automated remote payment,
the geographical location of the requested automated remote payment is a location where the identified insured party is entitled to receive the requested automated remote payment; and
the amount of the requested automated remote payment for the given insurance claim is within a range of allowable payment amounts for an insurance claim: (a) of the same category as the given insurance claim, and (b) originating within the location associated with the given claim;
using an automated payment interface to advance funds to an account associated with the individual unique identifier upon authorization of the individual request by the server;
receiving data relating to electronic payments performed by said one of said dedicated payment cards, from electronic payment receiving devices, including paid amounts and payment locations; and
	automatically verifying, using the server:
the paid amounts match the verified requested amount of the requested automated remote payment; and
the payment location matches the geographical location.

Claim 7	(Currently Amended) A system for providing remote automated payment of insured payments, said system comprising:
	dedicated payment cards, each card linked to a unique identifier and including:
a non-transient medium for storing the unique identifier and one or more electronically readable mediums or transmitters for communicating the unique identifier to at least one exterior electronic device; 

location communicating devices, each positioned to sense said dedicated payment cards at a specific border crossing, and each location communicating device comprising a sensor adapted to sense a presence and identify each said dedicated payment card within a coverage area of the location communicating device, and at least one location communicating device including communication circuitry configured to electronically notify a remote server of each dedicated payment card sensed and identified within a coverage area of one of the location communicating devices at the specific border crossing;

said remote server being functionally associated with a digital knowledgebase containing data including rulesets for automated machine verification of insured payment request appropriateness, and said remote server comprising:
communication circuitry to receive notifications from said location specific communicating devices and digitized requests for automated remote payment of a given insurance claim of specific a category, each digitized request including:
an identity of an insured party, correlated to an individual unique identifier of one of said dedicated payment cards, 
an amount of the requested automated remote payment; and 
a geographical location of the requested automated remote payment; 
an indicator of the category of the given insurance claim underlying the requested payment;
	and
said server being configured to automatically authorize or deny each of the requests for remote payment, including automatically verifying:
the identified insured party is of a type entitled to receive the requested automated remote payment;
the amount of the requested automated remote payment
the geographical location of the requested automated remote payment matches the records of notifications relating to the individual unique identifier received from said location communicating device; and
the amount of the requested automated remote payment for the given insurance claim is within a range of allowable payment amounts for an insurance claim: (a) of the same category as the given insurance claim, and (b) originating within the location associated with the given claim;
	and
an automated payment interface configured to advance funds to an account associated with the individual unique identifier upon authorization of the individual request.



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards a system for automated payment of insurance claims. More specifically, the Applicants claim a system and method for providing remote automated payment of insurance claims, said system comprising: dedicated payment cards, each linked to a unique identifier and including: a non-transient medium for storing the unique identifier;  one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices through a radiating element which wirelessly transmits said unique identifier to a location specific communication device, each given location specific communication device comprising: (a) a sensor adapted to sense and identify said dedicated payment card within a coverage area of the given location specific communication device, and (b) communication circuitry configured to electronically send over a data network to a server functionally associated with a digital knowledgebase the unique identifier of each identified payment card along with an indicator of a location where the card was identified; said digital knowledgebase containing data including rulesets for automated machine verification of insurance claims, including checking for cost appropriateness of different insured payment types in different locales; a server functionally associated with said digital knowledgebase and configured to communicate with insurance claim payment related electronic devices over a digital data network, wherein said server: comprising communication circuitry to receive digitized requests for automated remote payment of insured payments, each digitized request received according to a predefined data format and including an identity of an insured party correlated to an individual unique identifier of one of said dedicated payment cards, an indicator of a claim category for a given insurance claim, an amount of the requested automated remote payment for the given insurance claim, and a geographical location associated with the given insurance claim for the requested automated remote payment; and being configured to automatically authorize or deny each of the requests for remote payment, including automatically verifying: the identified insured party is of a type entitled to receive the requested automated remote payment; the amount of the requested automated remote payment; the geographical location of the requested automated remote payment is a location where the identified insured party is entitled to receive the requested automated remote payment; and the amount of the requested automated remote payment for the given insurance claim is within a range of allowable payment amounts for an insurance claim: (i) of the same category as the given insurance claim, and (ii) originating within the location associated with the given claim; an automated payment interface configured to advance funds to an account associated with the individual unique identifier upon authorization of the individual request by the server; wherein said server further comprises an interface to receive data relating to electronic payments performed by one of said dedicated payment cards, from electronic payment receiving devices, including paid amounts and payment locations; and said server is further configured to verify: the paid amounts match the verified requested amount of the requested automated remote payment; and the payment location matches the geographical location. 
Furthermore, Borden et al. [US 2011/0161118 A1] discloses “Systems, methods, apparatus, means and computer program code for operating a mobile device and an insurance processing system are provide which include receiving, from a mobile device, sensor data collected from at least a first sensor of the mobile device, determining, based at least in part on the sensor data, that an activity associated with an insured is not covered by a plurality of insurance coverage rules, and transmitting, to the mobile device, information indicating that an activity is not covered by a plurality of insurance coverage rules.”
Rourk [US 2012/0046976 A1] discloses “A payment system for spending accounts is provided. The payment system includes a qualified vendor system, such as a point of sale system at a doctor's office, that generates purchase data and point of sale data, such as a co-pay amount, a credit card number, and a point of sale device identifier. An account management system receives the purchase data and point of sale data and generates authorized purchase data, such as by determining whether payment of co-pay can be automatically authorized based on pre-qualification of the doctor's office as an authorized source.”
Karkanias et al. [US 7,860,793 B2] discloses “A healthcare smart card management system stores a large amount of healthcare information to overcome shortcomings of separate and largely paper medical and insurance files. Embedded security technology supports partial or separated identity proofing as well as hardware time limited storage. Dynamic contextual privacy consent enhances user, healthcare provider, and insurer privacy and proprietary information to encourage and enable universal adoption. Data is structured in self-executing ("print to device") for legacy systems as well as in rolled-access format and archival format to balance usage and data integrity purposes. A plurality of network interfaces are incorporated as well as financial transaction codes. Card integrity is enhanced by remote usage oversight, self-destruct monitoring (e.g., time, location, hacking, malfunction, etc.), and integral write-only audit logs. Levering excess storage capacity, a user can store related healthcare information such as exercise regimen, diet journal, emergency contact information, urgent medical conditions for first providers, etc.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest communication circuitry to receive digitized requests for automated remote payment of insured payments, each digitized request received according to a predefined data format and including an identity of an insured party correlated to an individual unique identifier of one of said dedicated payment cards, an indicator of a claim category for a given insurance claim, an amount of the requested automated remote payment for the given insurance claim, and a geographical location associated with the given insurance claim for 
For these reasons claims 1, 4 & 7 are deemed to be allowable over the prior art of record, and claims 2, 3, 5, 6, & 8-10 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Jenkins [US 2007/0299751 A1] in paragraph 0018 teaches providing a user with insurance coverage in areas of high risk. The invention tracks the user via satellite and installed panic button to deploy rescue team.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619